Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

 Election/Restrictions
This application is in condition for allowance except for the presence of Claims 18, 19, and 23-32 directed to subject matter non-elected without traverse.  Accordingly, Claims 18, 19 and 23-32 have been cancelled.

Conclusion
Claims 20-22 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654